Collins, S.
The ancillary executor and a claimant made separate motions to vacate and suppress the report of the Referee in the accounting proceeding on the ground that the Referee had no jurisdiction. The motions are in all respects denied. The court has ruled that the notices served by the moving parties did»not terminate the reference. (See decision published simultaneously herewith, 201 Misc. 494.) The contention that the original order was void and that it could not be corrected nunc pro tunc without notice to all parties, is without merit. (See Jamieson & Bond Co. v. Reynolds, 169 App. Div. 107, 109, and Mackenzie v. Marine Midland Trust Co., 243 App. Div. 563, 564.)
Submit orders on notice accordingly.